NOT FOR PUBLICATION

                       UNITED STATES COURT OF APPEALS                      FILED
                               FOR THE NINTH CIRCUIT                        JAN 19 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

 GUADALBERTO VIRGILIO ROJAS-                       No. 08-72598
 SANTOS; et al.,
                                                   Agency Nos. A077-294-978
                Petitioners,                                  A077-294-979

    v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

                Respondent.



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                                                            **
                               Submitted January 11, 2010


Before: BEEZER, TROTT, and BYBEE, Circuit Judges.

         Guadalberto Virgilio Rojas-Santos, and Guadalupe Isabel Santos-Ambrosio,

petition pro se for review of the decision of the Board of Immigration Appeals



           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
           **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

jlf/Inventory
denying their second motion to reopen the underlying denial of their application

for cancellation of removal based on their failure to establish the requisite hardship

to their qualifying United States citizen children.

         Petitioners do not raise any arguments concerning the BIA’s denial of their

second motion to reopen as being untimely and numerically barred, and therefore

petitioners have waived any challenge to that decision. See Martinez-Serrano v.

INS, 94 F.3d 1256, 1259 (9th Cir. 1996) (issues not specifically raised and argued

in a party’s opening brief are waived).

         PETITION FOR REVIEW DENIED.




jlf/Inventory                               2                                   08-72598